Appeal from an order of the Supreme Court, Westchester County, "dated May 29,1979, dismissed, without costs or disbursements. That order was superseded by so much of a further order of the same court, dated July 6, 1979, as, upon granting reargument, in effect adhered to the original determination denying plaintiff’s motion for summary judgment. Order *745dated July 6, 1979 affirmed insofar as reviewed, without costs or disbursements. No opinion. Hopkins, J. P., O’Connor, Lazer and Hargett, JJ., concur.